 


109 HR 1135 IH: Agriculture Marketing Success Act of 2005 or the AMS Act
U.S. House of Representatives
2005-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1135 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2005 
Mr. Sherwood introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the Agricultural Adjustment Act to exempt certain identified varieties of tomatoes from agricultural marketing orders issued by the Secretary of Agriculture. 
 
 
1.Short TitleThis Act may be cited as the Agriculture Marketing Success Act of 2005 or the AMS Act. 
2.Exemption for certain identified varieties of tomatoesSection 8c(2) of the Agricultural Adjustment Act (7 U.S.C. 608c(2)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by adding at the end the following new sentence: No order issued pursuant to this section shall be applicable to identified varieties of tomatoes produced in the State of Florida under an identity preservation and biotechnology verification program administered by the Secretary..  
 
